Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com Kristin H. Ives KIves@stradley.com January 21, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Franklin Alternative Strategies Fund (“FASF”) (File Nos. 333-189667 and 811-22641), Franklin Managed Trust (“FMT”) (File Nos. 033-09994 and 811-04894), Franklin Mutual Series Funds (“FMSF”) (File Nos. 033-18516 and 811-05387), and Franklin Value Investors Trust (“FVIT”) (File Nos. 033-31326 and 811-05878) Preliminary Proxy Solicitation Materials Ladies and Gentlemen: Submitted herewith for filing electronically via the EDGAR system, on behalf of the four above-referenced registrants (together, the “Registrants”), pursuant to Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, are a Notice of Special Joint Meeting of Shareholders, a copy of the preliminary proxy statement, and form of proxy to be used in connection with a special joint meeting of shareholders (the “Meeting”) of each series of each Registrant (together, the “Funds”). The Meeting is scheduled to be held on April 7, 2015. Definitive proxy solicitation materials are expected to be transmitted to shareholders beginning on or about February 9, 2015. As described in the preliminary proxy statement, among the items to be considered by shareholders of the Funds at the Meeting are: · the election of a Board of Trustees of each Registrant; · for each Fund of FMSF, the approval an amendment to the current fundamental investment restriction regarding investments in commodities; Philadelphia, PA l Malvern, PA l
